                                                                                                    FILED
                                                                                              CHARLOTTE, NC

                                                                                                IAN 222020
                           IN THE L]NITED STATES DISTRICT COURT    US DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA WESTERN  DISTRICT OF NC
                                    CHARLOTTE DIVISION

                                    DOCKET NO.: 3: I 9cr93-RJC

 UNITED STATES OF AMERICA                              )
                                                       )         CONSENT ORDER AND
     v.                                                )        JUDGMENT OF FORFEITURE
                                                       )         PENDING RULE 32.2(c)(2)
 TONY OBRIAN DAVIS                                     )


         BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

        1. The following property is forfeited to the United States pursuant to l8 U.S.C. $
924,21U.S.C. $ 853 and/or 28 U.S.C. $ 2461(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 2l U.S.C. $ 853(n), pending final
adjudication herein:

          One Taurus, Model PT740 Slim, .40 caliber pistol, serial number SGY4329I, and
          ammunition seized on or about February 19,2019 during the investigation.

          2.    The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).


          3.     If
                  and to the extent required by Fed. R. crim. P.32.2(b)(6), 2l u.s.c. g 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

          4.    Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

          5.   Pursuant to Fed. R. Crirn. P. 32.2(bX3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identity, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

          6.    As to any specific assets, following the Court's disposition of all timelypetitions,
a final order of forfeiture shall be entered. If no third parry files a timely petition, this order shall
become the final order of fbrfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United
States shall have clear title to the propefty, and shall dispose of the property according to law.


         The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant's crime(s) herein or property used in any manner to
facilitate the commission of such off'ense(s) and are therefbre subject to fbrf-eiture pursuant to I 8
 U.S.C. $ 924,21 U.S.C. $ 853 and/or 28 U.S.C. $ 2a6l(c). The Defendant hereby waives the
 requirements of Fed. R. Crim. P.32.2 and 43(a) regarding notice of the forfeiture in the charging
 instrument, announcelrent of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment against Defendant. If the Defendant has previously submitted a claim in response to an
 administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
further notice ofsuch process or such destruction.

R. ANDREW MURRAY
I.JNITED STATES ATTORNEY




STEPHANIE SPAUGH                                      TONY O
Assistant Unitcd States Attorncy




                                                      STEVEN MEIER, ESQ.
                                                      Attorney for Defendant



Signed this the 22"d day of January, 2020.




                                              UNITED STATES
